   Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 1 of 13




                          DISCLOSURE STATEMENT




         UNITED STATES OF AMERICA, ex rel., CLIFFORD WEINER

                                     Plaintiff

                                         v.

             SIEMENS AG, SIEMENS CORPORATION, SIEMENS
INDUSTRY, SIEMENS SCHLESINGER ELECTRIC AND JOHN DOE 1 THROUGH 100
                            DEFENDANTS.

                                    Defendants


              Provided to the Attorney General of the United States and
          the United States Attorney for the Southern District of New York
                                  February 27, 2012
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 2 of 13




                                           Introduction

       This is an action to recover damages sustained by the government of the United States

and the State of New York by virtue of the defendants’ repeated and systematic violations of 31

U.S.C. §§ 3729–3732 (“False Claims Act” or “FCA”) and Art. XIII of the New York State

Finance Law (“NY False Claims Act” or “NYFCA”). The defendants have violated FCA and

NYFCA by knowingly submitting, causing to be submitted or conspiring to submit false claims

for construction contracts.

       The FCA, 31 U.S.C. § 3729 et seq. permits individuals with knowledge of fraud against

the government to bring suit on the government’s behalf and to share in any recovery. In

accordance with 31 U.S.C. § 3730(b)(2), qui tam plaintiff, Clifford Weiner, hereby submits the

required Disclosure Statement containing substantially all evidence and information he now

possesses relating to the complaint in action.

                                    Summary of Allegations

       This case alleges that defendants submitted false claims for payments based upon

unfulfilled requirements in existing agreements.    Defendants have a systematic pattern and

practice of submitting such claims with full knowledge that the requirements of the agreements

have not been met. Defendants failed to meet the Minority Business Enterprise requirement for

receiving funds through the New York City Department of Environmental Protection

(“NYDEP”) and the New York City Department of Environmental Protection (“NYCDEP”).

The defendants purposefully used materials they knew to be substandard and thus violative of the

agreement. The defendants failed to obtain the proper electrician license and violated New York

City municipal law by entering into contracts for electrical work.      For each of the above
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 3 of 13




violations of legal duties, defendants submitted “claims” for payment based upon a requirement

that was not met.

                                          The Parties

   A. Qui Tam Plaintiff

       Clifford Weiner (“Weiner”) formed and acted as principal for DDR Construction

Services, Inc. (“DDR”) from 2004 to 2010. DDR is a New Jersey corporation that provides

consulting and other services to entities within the construction industry. DDR brings together

companies within the construction industry to compile bids for construction projects.

       Weiner earned his Bachelor of Science in Mechanical Engineering in 1979 from the

United States Merchant Marine Academy; and has been involved in the electrical field of the

construction industry in and around the New York City Metropolitan area for more than a

decade. He served as Vice President of Sepco Electric Contractors from 2000 to 2003.

   B. Defendants

       Siemens Aktiengesellschaft     (“Siemens AG”) is a multinational corporation organized

under the laws of the Republic of Germany. The principal offices are located in Munich and

Berlin, Germany.     The company was founded in 1847 and is currently Europe’s largest

engineering company. Defendant Siemens AG may be served with process via its registered

agent at Wittelsbacherplatz 2 Munich D-80333, Germany.

       Siemens Corporation is a United States subsidiary of Siemens AG. The company is

incorporated under the laws of Delaware with a principal place of business in New York. It may

be served through its registered agent, The Corporation Trust Co., Corporation Trust Center,

1209 Orange Street, Wilmington, Delaware 19801.
         Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 4 of 13




         Siemens Industry, Inc. (formerly Siemens Energy and Automation, et. al.) is a subsidiary

of Siemens AG organized under the laws of Delaware. It may be served through its registered

agent at 170 Wood Avenue South, Iselin, New Jersey 08330.

         Siemens-Schlesinger Electric, LLC (“SEC”) is a subsidiary of Siemens AG organized

under the laws of Delaware and authorized to do business in New York as a limited liability

company. It may be served rough its registered agent at 600 East 125th Street, New York, NY

10035.

         Defendants Siemens AG, Siemens Corporation, Siemens Industry, Inc., and Siemens-

Schlesinger Electric, LLC referred to collectively at “Siemens.”

                                          Background

   A. The Law

         Under Executive Law § 310(7) in order for a business enterprise to be classified as a

“Minority-owned business enterprise,” it must meet the following six criteria. First, the business

must be “at least fifty-one percent owned by one or more minority group members.” Executive

Law § 310(7)(a). A minority group member is defined as follows:

         [A] United States citizen or permanent resident alien who is and can demonstrate
         membership in one of the following groups:
         (a) Black persons having origins in any of the Black African racial groups;
         (b) Hispanic persons of Mexican, Puerto Rican, Dominican, Cuban, Central or
         South American of either Indian or Hispanic origin, regardless of race;
         (c) Native American or Alaskan native persons having origins in any of the
         original peoples of North America.
         (d) Asian and Pacific Islander persons having origins in any of the Far East
         countries, South East Asia, the Indian subcontinent or the Pacific Islands.

N.Y. Exec. Law § 310(8).         Additionally, the ownership must be “real, substantial and

continuing,” the minority ownership must “exercise[]the authority to control independently the

day-to-day business decisions of the enterprise,” the enterprise must be authorized to do business
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 5 of 13




in New York state and be independently owned and operated, and the enterprise must be a “small

business.” A small business is defined as follows:

       [A] business which has a significant business presence in the state, is
       independently owned and operated, not dominant in its field and employs, based
       on its industry, a certain number of persons as determined by the director, but not
       to exceed three hundred, taking into consideration factors which include, but are
       not limited to, federal small business administration standards pursuant to 13 CFR
       part 121 and any amendments thereto. The director may issue regulations on the
       construction of the terms in this definition.

N.Y. Exec. Law § 310(20). Finally, in order to be considered a minority-owned business

enterprise the enterprise must be “owned by an individual or individuals, whose ownership,

control and operation are relied upon for certification,” and those individuals must not have a net

worth in excess of three million five hundred thousand dollars (adjusted according to the

previous year’s for inflation according to the consumer price index)

       Under Wicks Law (N.Y. Gen. Mun. Law § 101) public officials charged with entering

into contract for construction, “when the entire cost of such public work shall exceed three

million dollars in the counties of the Bronx, Kings, New York, Queens, and Richmond… shall

prepare separate specifications for…” plumbing, heating ventilation and air conditioning, and

electrical wiring and lighting. N.Y. Gen. Mun. Law § 101(1). The law requires that “[s]uch

specifications shall be drawn so as to permit separate and independent bidding upon each of the

above three subdivisions of work.” N.Y. Gen. Mun. Law § 101(2). The three subdivisions of

work are to then be awarded separately. Id.

       The City of New York requires licensure as wither a master or special electrician in order

to perform electrical work. N.Y. Administrative Law § 27-3017(a)(1). The statute explicitly

states “it shall be unlawful for any person to perform electrical work except under a license

issued to a master electrician or special electrician as provided in this chapter.” Id. The law is
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 6 of 13




further restrictive prohibiting advertising oneself as a licensed electrician or otherwise falsely

representing oneself as a licensed electrician if not licensed as either a master electrician or

special electrician. Id.

                               Defendants’ Fraudulent Practices

       In 2002, Weiner was approached by Siemens Westinghouse Industrial Services about

working in partnership with them to pursue NYCDEP prime electrical contracts. In the years

2002 and 2003, Weiner and Siemens unsuccessfully attempted to secure several prime contracts.

       In 2002, Weiner began a relationship with First Keystone Consultants (“Keystone”) and

Schlesinger Electrical Contractors, Inc. (“SEC”). This relationship was established to bid on

public works electrical projects including those with NYDEP, the NYCDEP, and other

opportunities that may become available.

       Weiner formed DDR Construction Services (“DDR”) in 2004 to secure, partner in, and

manage for SEC a five and one half million dollar ($5.5 million) electrical contract at the Coney

Island Sewage Treatment Plant (“CIWP”). It became apparent to Weiner that in order to

successfully pursue projects of the size and capacity that Siemens envisioned it would require a

scale and capabilities that exceeded DDR’s abilities. Weiner determined that the logical solution

was to build on the successful partnership created for the CIWP. The relationship between

DDR, Keystone, and SEC was reduced to a partnership agreement which created SFD

Associates (“SFD”) so as to present a single entity for bidding on projects.

       After a number of unsuccessful submissions for projects, Weiner reached out to Jeff

Duerlien at Siemens Electric and Automation (“SEA,” later to be merged into Siemens Industry)

to discuss the possibility of creating a Joint Venture to pursue further bids. This Joint Venture

was ultimately established by the creation of a Limited Liability Company, specifically SSE.
            Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 7 of 13




           The arrangement with SSE provided that contracts stemming from bids won would be

split between Siemens and SEC (which held its interest in SSE in trust for the SFD partners).

This structure was created to comply with the requirements of the Wicks Law that one partner of

a joint venture bidding on a prime electrical contract hold a master electrician’s license. Siemens

was aware at all times of the relationship. Through this arrangement, SSE began to bid for

projects.

           As a result of this arrangement, SSE submitted successful bids for seven projects with the

NYCDEP. These projects included the following: 26th Ward for $21,280,000; WI 79E for

$29,425,855; WI 87E for $11,745,000; Croton E1 for $134,680,000; Croton E2 for $37,678,000;

Sharon for $2,700,000; and B&E Controls for $2,100,000.                                 The NYCDEP receives

approximately eighty per cent of its funding from the New York State Revolving Clean Water

Fund which in return is funded by Federal Environmental Protection Agency (“EPA”) through

the Clean Water Revolving Fund. Through his participation in these seven contracts supported

by the NYCDEP, Weiner became aware of the false claims submitted by Siemens.

           DDR was forced out of SFD by a fraudulent capital call designed to make it impossible

for DDR to remain a member of this entity. After DDR was thrown out the fraudulent capitol call

was rescinded, thus, SEC and Keystone were allowed to remain.

             Under existing law, only a licensed electrical contractor is eligible to be awarded a

    prime electric contract. The exception to this is a joint venture where one member is a licensed

    electrical contractor. SSE knowingly falsely certified to the NYCDEP that it was a joint

    venture whereas in reality it was an LLC.1 A May 10, 2005 internal email from Jeff Duerlein




1   See Exhibit A, relevant pages from 5 Bid applications wherein SSE certified that they were a Joint Venture.
          Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 8 of 13




    of Siemens (SEA) titled “Notes from Board” clearly stated Siemens intent to mislead the NY

    DEP and stated:

                      4. LLC Electrical License

                            •      Need to portray the LLC as a JV with the NY DEP. There is a

                                   history of JVs in the NY DEP bids.2

         After SSE was low bid on the Wards Island 79E project, NYCDEP requested the joint

venture agreement between SSE and SEA.3 Rather than produce any proof of a joint venture

between the two, Siemens elected to fraudulently represent SSE as a Master Electrician business

with Bronislav (Steve) Ostrovsky (“Ostrovsky”) as its licensed master electrician.

         To avoid the cost and legal mandate of a full time corporate officer who held a master

electrician’s license as the responsible representative of SSE, Siemens instead negotiated an

agreement with Steve Ostrovsky (“Ostrovsky”) to use his license for a fee of $1500 per month.4

Neither SSE nor Ostrovsky ever intended for Ostrovsky to act as a bona fide officer of SSE with

a Master Electrician’s license as required, but rather SSE’s entire relationship with Ostrovsky

was a sham by SSE to use Ostrovsky’s dormant license so Siemens could bid on, and ultimately

secure public works contracts. Siemens submitted false affidavits and claims to the city of New

York relating to Ostrovsky and the use of his license. Specifically, on February 10, 2006, Robert

H. Rigsby, in-house counsel to Seimens USA and Secretary to Schlesinger Siemens Electrical,

LLC sent a letter to the City of New York stating that Bronislav Ostrovsky was Vice President,

Electrical of Siemens Schlesinger Electric and a member of the Board of Managers.5




2
  See Exhibit B, May 10, 2005 email from Jeff Duerlein entitled Notes from Board- April 27th about Paedergat.
3
  See Exhibit C, Letter from NYCDEP requesting Joint Venture agreement.
4 See Exhibit D, February 7, 2006 email from Duerlein outlining the intent and scheme to use Ostrovsky’s license.
5
  See Exhibit E, February 10, 2006 letter from Robert H. Rigsby to The City of New York.
            Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 9 of 13




            Rigsby did not submit a notarized copy of the actual minutes of the Board naming

Ostrovsky to the Board as required, but instead submitted a Certification, dated March 6, 2005

and signed by the Managers stating that the Board elected Ostrovsky as an Officer on January

26, 2006.

            The January 26, 2006 date was fraudulently offered to the City as a ruse to make it

appear that Ostrovsky was added to the Board before this issue arose, but in fact, that date

predates Duerlein’s February 6, 2006 email wherein Duerlein stated that the “LLC will be

contracting with a gentlemen named Bronislav Ostrovsky (Steve) to act as the VP of Electrical

Operations for the LLC. This position was granted to him so that he can carry the Electrical

Contracting License for the LLC. We will pay him some nominal fee around $1000-$1500 per

month for this service. To do this, we will need some agreement/contract between Steve and the

LLC. Do we have a standard agreement in which we can start with. What do we need to do to

get this done.”6 Clearly, as of February 6, 2006, the date of Duerlein’s email, no formal

agreement as to the scheme involving Ostovsky had been executed and in no way had Ostrovsky

been named to the Board some 12 days earlier as each member of the Board swore to in their

Certification, and Rigsby, as Secretary and counsel to Siemens USA stated in his letter.

             Moreover, at all times that Ostrovsky’s license was registered to SSE, he was in fact a

full-time working employee of Five Star Electrical Contractors,7 Inc. in contravention of § 27-

3013 Business Establishments Master Electricians And Special Electrician, which requires that a

Master Electrician can only represent one business and that the master electrician must devote

his full time to that business.




6
    See Exhibit D, supra.
7
    See Exhibit F, Affidavit of Ira Grunther, Senior Vice President of Five Star Electric.
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 10 of 13




        Ostrovsky did not renew his license in December 2007. SSE concealed this fact from

the City of New York by failing to notify the City of that fact, despite their affirmative

obligation to do pursuant to § 27-3013 (8). Thus, for well over a year until discovered by

NYCDEP and the New York City Department of Investigation (“NYCDOI”), SSE continued to

operate itself under the fraudulent umbrella of a master electrician business despite the fact that

the very license they had fraudulently paid to use had been expired for over eighteen months.8

Upon discovery, Siemens advised the city of New York that Ralph Scotti (“Scotti”) would

assume the role of SSE’s Master Electrician. Siemens was once again engaging in the same type

of sham relationship as it relates to the Master Electrician requirement.9

        Scotti’s license was also issued based upon fraudulent documentation submitted by

Siemens. Roland Dung, CEO of SSE fraudulently represented to Michael Borsykowsky of

NYCDEP that Scotti was superintendent of SSE.                  This is a lie. Scotti is in fact the

superintendent for SEC, a continuing going concern as a Master Electrician Business.10 Scotti,

like Ostrovsky cannot serve as a Master Electrician for two separate master electrician

businesses. As of today, Scotti’s license serves as the master electrician for SSE even though he

is a full time employee and superintendent of SEC.

        Federal regulations mandate that the contracts issued by NYCDEP have set asides for

Minority Business Enterprises (“MBE”). To this end, Siemens engineered a relationship with

J&R Rey Electrical Contractors (“J&R”). Under the guise of this relationship many frauds were

committed. For example, as a condition of being a participant on one project known as the 26th

Ward Project awarded in September, 2005, Siemens fraudulently required that J&R purchase

8
  See Exhibit G, email between Mark Reed and Steve Hammel regarding lack of Electrical License during the
entire year of 2008.
9
  See Exhibit H, email from Roland Dung, CEO of SSE to Michael Borsykoski.
10
   See Exhibit I, 2008 SEC Ledger showing Scotti as employee and SSE NY License showing Scotti as master
electrician.
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 11 of 13




approximately $2.4 million of equipment manufactured and sold by Siemens, out of the $3.6

million that J&R was to receive from the contract.11 In addition to being an illegal kickback

scheme, the requirement that J&R purchase this equipment from SEA, at a price set by SEA,

also constitutes a fraudulent representation by Siemens that J&R Rey was performing a “useful

commercial function” as required by the MBE requirements.

        In July 2007, the NYCDEP questioned the equipment purchase and other issues as it

related to the use of J&R Rey as an MBE, stating their concern that J&R Rey was simply being

used by Siemens as a “passive conduit of funds.”12 As a result, Siemens responded by creating

and submitting a false quote to the NYCDEP that they claim was previously submitted to J&R

Rey, purportedly prior to purchase of the equipment, which they claim proves J&R Rey

independently chose to purchase the equipment from Siemens.13 Remarkably, Siemens was not

careful in creating this false document which purported to be a quote for equipment prior to

purchase because they mistakenly dated it June 1, 2007, some months after the Siemens

equipment had already been purchased and after the equipment had been substantially installed.

J&R Rey was also forced by Siemens to submit $360,000 in invoices for future labor. These

checks were then cashed at check cashing facilities in New York City.14

        Unbeknownst to John Rey, Siemens continued to fraudulently use J&R Rey to win MBE

contracts even after Siemens terminated J&R Rey.15 Siemens had previously included J&R Rey

as the MBE subcontractor for the five aforementioned projects. Siemens later constructively

terminated J&R Rey from all five projects by approximately October, 2008. In January 2009,

Kenneth Schill fraudulently submitted a document to the NYCDEP requesting approval for J&R

11
   See Exhibit J, August 11, Affidavit of John Rey.
12
   See Exhibit K, July 13, 2007, Letter from Alan Wasserman to Jeff Durlein.
13
   Exhibit L, Email from Durlein to Wasserman with Scope of Supply attachment dated June 1, 2007.
14
   See Exhibit I, Affidavit of John Rey.
15
   See Exhibit M, letter from J&R Rey.
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 12 of 13




Rey as the MBE subcontractor for the project known as WI79E, after his termination from that

project.   J&R Rey did not learn that Siemens continued to submit his name as an MBE

subcontractor until sometime around May 2010, wherein he learned of this fact through a FOIA

request.

        At the direction of Robert Solomon, general Manager of SSE, Rey was also required to

kick back approximately 70% or $111,000 of the $153,000 handling costs that were to be paid

by Siemens to J&R Rey for processing the equipment order for the 26 Ward Project, that Rey

was entitled to pursuant to his contract.16 A similar scheme was used by Siemens to create a

pass through for equipment purchased by A-Tech Electric.17 A-Tech Electric replaced J&R Rey

as the MBE subcontractor on the project known as WI 87E. A-Tech Electric was also required

to purchase Siemens equipment as part of their contract with SEC.18

        SEC and SSE also conspired to set up a sham invoice system to allegedly allow

corporate officer Joseph Guddemi to receive payment while avoiding having to pay his IRS lien.

Joseph Guddemi (“Guddemi”) functioned as Chief Financial Officer of SSE.19                           Allison

Consulting is a company owned in Guddemi’s daughter’s name. Guddemi was allegedly the

only employee of Allison Contracting. Jo Guddemi is listed with New York State as the

principal officer of Allison Consulting and the registered address of Allison is Guddemi’s

personal residence.20 Guddemi personally told Relator that he had a prior IRS lien against him

for his roles in schemes to defraud the United States Government of tax revenue while he was an

Officer of PEM Electric Corp.21 Allison Consulting submitted all invoices for Guddemi’s


16
   See Exhibit N, Statement and Invoices of John Rey.
17
   See Exhibit O, Dung Letter to NYCDEP and notice of revised MBE.
18
   See Exhibit P, A-Tech Invoice for Siemens equipment.
19
   See Exhibit Q, Guddemi Affidavit, paragraph 2.
20
   See Exhibit R, Allison Consulting Corporate Document.
21
   See In re PEM Electrical Corp, Case No.:03-13358, U.S. Bankruptcy Court, Southern District of New York.
        Case 1:12-cv-01466-ALC Document 36-1 Filed 08/26/19 Page 13 of 13




services to SSE to SEC. SEC paid the Allison invoices on behalf of SSE, then billed SEC.22

During the same time period as the above questionable corporate activities were occurring.

Guddemi was on the payroll of J&R.23 Guddemi was not performing any duties for J&R Rey

but Rey was required to put Guiddemi on his payroll for a nominal amount so the IRS could

garnish those wages and he not the more lucrative wages paid to Allison.

         Relator had reason to believe SSE installed unapproved, substandard electrical conduits

and fittings on the project known as Croton E1 and E2. Relator via FOIA request received

copies of construction deficiency reports for the projects. CD # 312E1-037 acknowledges that

substandard couplings were used in the Croton project and directed SSE to replace the

couplings.24     These couplings were from a Chinese company that had previously created

fraudulent underwriters’ laboratory labels for their products.25 A subsequent investigation that

was performed at the direction of the New York District Attorney’s Office based upon the

information provided by Relator led to a finding that the couplings that were actually installed

were indeed the improperly galvanized fittings.26 These inferior couplings do not conform with

the requirements of the Project, were never approved for the Project and could potentially

weaken the entire structure over time.

         By information and belief, Siemens has engaged in a number of other fraudulent

schemes throughout the United States and is subject to many deferred prosecution agreements

that may be violated by further fraudulent activity in the company.




22
   See Exhibit S, Invoices for Allison Consulting.
23
   See Exhibit T, Proof of J&R payroll to Guddemi and Letter for John Rey.
24 See Exhibit U, Construction Deficiency Report.
25
   See Exhibit V, UL warning.
26
   See Exhibit W, Test Results for Coupling and Conduit.
